IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LAURIE VALENTA,                          : No. 14 MAL 2018
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (ABINGTON MANOR NURSING            :
HOME AND REHAB AND LIBERTY               :
INSURANCE COMPANY),                      :
                                         :
                   Respondents           :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of May, 2018, the Petition for Allowance of Appeal is

DENIED.